ON REHEARING.
DENSON, J.
The application for a rehearing is based on the ground that charge 19, requested by the defendant (appellant), asserts a correct proposition of law, and that this court has fallen into error in holding that the trial court did not err in refusing it. The doctrine of comparative negligence does not obtain in this jurisdiction; and it is time, in negligence cases, that if the plaintiff is guilty of the “slightest degree of negligence,” which proximately contributes to the injury complained of, a recovery should not be allowed. — Birmingham Railway, etc., Co. v. Bynum, 139 Ala. 389, 36 South. 736. But in this case there are sundry pleas setting up, in varying form, negligence on the part of the plaintiff. The legal effect of charge 19 is to remit the jury to these pleas to determine what, negligence is alleged. A charge to a jury should be clear and free from any tendency to confuse, and if not free from such tendency, though it may assert a correct proposition of law, the trial court may refuse it without committing reversible error.— *541Boullemet’s Case, 28 Ala. 83; 1 Mayfield’s Dif. p. 171, § 151.
In the case of Woodward Iron Co. v. Clinton Curl, 153 Ala. 215, 44 South. 969, 973, charge 1 requested by the plaintiff, in this language: “While the injury alone is not sufficient, yet I charge you, gentlemen of the jury, that if you believe from the evidence that the plaintiff, Clinton Curl, ivas injured, and that the negligence of the defendant as charged in either the second, third, fourth, sixth, seventh, eighth, ninth, tenth, thirteenth, fifteenth, sixteenth, seventeenth, or eighteenth counts of the complaint ivas the proximate cause of the plaintiff’s injuries, then you must find for the plaintiff” — was given. Of the action of the court in giving said charge this court said: “While ive will not say the court committed reversible error in giving charge 1, we do say that such charges should never he given, as they tend to confuse the jury.” A number of authorities are there cited in support of the utterance of the court. See, also, Birmingham Railway, etc., Co. v. Hayes, 153 Ala. 178, 44 South. 1032, construing charge 27 requested by the plaintiff in that case. It seems to the writer that the charge here in judgment falls in the. same category with charge 1 in the case cited, and that the vice of a “confusing tendency” inheres in the charge remitting the jury to the pleas.
It is on this ground that he bases his judgment, that the lower court committed no reversible error in refusing charge 19, and that the application for a rehearing should be overruled.